              Case 1:19-cv-09923-LAK-RWL Document 17
                                                  16 Filed 04/15/20 Page 1 of 2




                                                                                                  4/15/2020
                                            THE CITY OF NEW YORK
JAMES E. JOHNSON                           LAW DEPARTMENT                                     SOO-YOUNG SHIN
Corporation Counsel                           100 CHURCH STREET                       Assistant Corporation Counsel
                                           NEW YORK, NEW YORK 10007
                                                                                                     (212) 356-2329
                                                                                                soshin@law.nyc.gov

                                                                                       April 14, 2020

       Honorable Robert W. Lehrburger        By ECF
       Southern District of New York
       500 Pearl Street
       New York, New York 10007

                      Re: Clifford Mcbride v. City of New York, et al.
                          19 Civ. 9923 (LAK) (RWL)

       Your Honor:
              I am an Assistant Corporation Counsel in the Office of James E. Johnson, Corporation
       Counsel of City of New York, and the attorney assigned to represent the defendants, The City of
       New York and Officer Saziye Bilger, in this case. Defendants, jointly with plaintiff, respectfully
       submit this letter requesting a 90 day stay of this litigation, including all Local Civil Rule 83.10
       deadlines in light of the COVID-19 pandemic. This is the first such request.

              By way of background, this case is assigned to participate in Local Civil Rule 83.10
       (ECF No. 4) and accordingly initial disclosures and some limited Plan discovery have been
       exchanged amongst the parties. Mediation was scheduled for April 23, 2020, within 14 weeks of
       when the first defendant answered, as the Plan proscribes.

               As Your Honor is aware, on March 7, 2020 Governor Andrew Cuomo declared that New
       York is in a state of emergency because of the rapidly developing COVID-19 pandemic situation
       and Mayor Bill de Blasio followed suit. Thereafter, on March 20, 2020, Governor Cuomo
       signed the “New York State On Pause” Executive Order, mandating that all non-essential
       personnel stay at home. In light of pronouncements from government officials, associated
       policies, expert recommendations, and citywide efforts to curb the pandemic’s spread, plaintiff’s
       Law Office as well as the New York City Law Department, along with the majority of employers
       in New York City beginning on or about March 15, 2020, transitioned its workforce to work
       from home status.

               Prior to the pandemic, the undersigned made requests to the NYPD for discovery related
       to this case. The undersigned received some documents which were then able to be provided to
       plaintiff’s counsel as part of the exchange of limited Plan discovery. However, there is still
       Case 1:19-cv-09923-LAK-RWL Document 17
                                           16 Filed 04/15/20 Page 2 of 2



outstanding discovery, for example, body-worn camera footage, which the undersigned has not
yet received. Due to the pandemic, we may not obtain additional discovery from the NYPD and
additionally any documents that may exist with the criminal court, in the near future. This will
likely continue until individuals are able to return to their offices and are able to resume their
normal assigned duties. Body-worn camera footage, along with other outstanding discovery,
may directly impact settlement discussions, and therefore the parties seek a stay in this matter.

        In light of the above, the parties respectfully request a 90-day stay of this matter; which
would allow for flexibility between the parties with regards to the deadlines set forth by the Plan,
chiefly at this time with regards to the date by which mediation must be held. Thank you for
your consideration in this matter.


                                                             Respectfully submitted,


                                                               Soo-Young Shin /s/__
                                                             Soo-Young Shin
                                                             Assistant Corporation Counsel


cc:     Gregory Zenon          By ECF
        Attorney for Plaintiff




      The request for a 90 day stay is GRANTED and all pending
      deadlines are extended by 90 days.



                                   4/15/2020




                                                 2
